DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After an internal review, the allowance of January 27, 2021 has been withdrawn due to additional issues. In view of the claims filed January 29, 2019, claims 1 -23 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,450,392. Although the claims at issue are not identical, they are not patentably distinct from each other because there is a significant overlap in the molecular weight range being claimed and the invention of claims 1-13 of U.S. Patent No. 10,450,392.
The claims of the patent and the present application are directed to a method for producing a polymer wherein the process comprises polymerizing a hydrocarbon monomer in a solvent in the presence of a catalyst system under conditions to obtain a 
Moreover, Claim 1 of the patent recite that their quenching agent has a molecular weight (Mn) of greater than about 200 daltons which overlaps with the presently claimed Mn of greater than about 2000 daltons.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11, 19, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers et al. (US 20180030177 A1). 
 	Remark: US 20180030177 qualifies as prior art reference under 102 (a)(1) because the publication ultimately derives from the provisional application (62/368,477) filed on July 29, 2016  (different inventor entity) and has proper written descriptive support for the subject matter. 

    PNG
    media_image1.png
    238
    740
    media_image1.png
    Greyscale



Claim 1 of Reimers et al. teach a process for producing a polymer, wherein the process comprises: polymerizing a hydrocarbon monomer dissolved in a solvent in the presence of a catalyst system under conditions to obtain a first effluent stream comprising a solution of the polymer and the solvent;  introducing a quenching agent into the first effluent stream to quench the polymerization reaction, wherein the quenching agent has a molecular weight (Mn) greater than about 200 Daltons and at least one of: (i) a hydrophilic lipophilic balance (HLB) of less than about 20;  and (ii) a hydroxyl value of greater than about 100 mg KOH/g, (page 22, claim 1). 

    PNG
    media_image2.png
    264
    456
    media_image2.png
    Greyscale



Reimers et al. also disclose that the quenching agent could have a molecular weight (Mn) equal or greater than 3000 Daltons (page 4, 0031). The claims are substantially the same except for the amount molecular weight of the quenching agent not being exactly as claimed in the instant invention. 

    PNG
    media_image3.png
    306
    459
    media_image3.png
    Greyscale



Although there are no specific examples of the quenching agent having the claimed molecular weight, based upon the teachings of Reimers et al. with regards the molecular weight range, one skilled in the art would view the teachings of Reimers et al. as providing a prima facie case of obviousness due to overlapping ranges, MPEP 2144.05. 
In addition, Reimers et al. disclose that the reason the quenching agent should have a high molecular weight is to not partition into the recycle stream in a significant amount, [0004]. As such, it would have been obvious to one skilled in the art to use a high molecular weight quenching agent, as disclosed by Reimers, in order keep the quenching agent from being present in the recycle stream so as not to poison the catalyst, [0003]. Reduction of the quenching agent in the recycling stream would thereby reduce the amount of process steps needed to remove excess quenching agent from the recycling stream.

    PNG
    media_image4.png
    596
    456
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    357
    453
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    168
    454
    media_image6.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
February 26, 2021